Exhibit 10.7

 

THE NASDAQ OMX GROUP, INC.

 

SUPPLEMENTAL EMPLOYER RETIREMENT

 

CONTRIBUTION PLAN

 

Amended and Restated as of December 17, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1.

   DEFINITIONS    1    1.1.    “Account”    1    1.2.    “Beneficiary”    1   
1.3.    “Effective Date”    1    1.4.    “Employee”    1    1.5.    “Employer
Retirement Contribution Shortfall”    1    1.6.    “Participant”    2    1.7.   
“Plan”    2    1.8.    “Plan Administrator”    2    1.9.    “Separation from
Service”    2

2.

   PLAN PARTICIPATION; CREDITS TO PARTICIPANT ACCOUNTS; NATURE OF ACCOUNTS    2
   2.1.    Establishment of Accounts; Credits to Accounts.    2    2.2.   
Nature of Accounts; Claim to Assets.    3

3.

   ADJUSTMENT TO ACCOUNTS    3    3.1.    Earnings Adjustments.    3    3.2.   
Account Statements.    3

4.

   VESTING    3    4.1.    Full Vesting.    3

5.

   IN-SERVICE DISTRIBUTIONS AND LOANS    4    5.1.    No Distributions or Loans.
   4

6.

   BENEFITS    4    6.1.    Form, Timing and Amount of Benefits.    4    6.2.   
Withholding of Taxes.    4

7.

   NON-ASSIGNABILITY CLAUSE    4    7.1.    General Provision.    4    7.2.   
Exception for Certain Court Orders.    4

8.

   ADMINISTRATION    5    8.1.    Plan Administrator.    5    8.2.   
Administration Procedures.    5    8.3.    Claim Procedures.    5    8.4.   
Plan Expenses.    6

9.

   AMENDMENT OR TERMINATION OF PLAN    6    9.1.    Right to Amend.    6

 

i



--------------------------------------------------------------------------------

   9.2.    Right to Terminate.    6    9.3.    Status of the Plan Under ERISA
Automatic Termination.    7    9.4.    Effect of Termination.    7

10.

   MISCELLANEOUS    7    10.1.    No Contract of Employment.    7    10.2.    No
Impact on Terms and Conditions of Employment.    8    10.3.    Severability of
Provisions.    8    10.4.    Relationship to Other Benefits.    8    10.5.   
Heirs, Assigns and Personal Representatives.    8    10.6.    Headings and
Captions.    8    10.7.    Gender and Number.    8    10.8.    Payments to
Minors, etc.    8    10.9.    Method of Payment of Benefits.    8    10.10.   
Limitation on Benefits.    8    10.11.    Payment of Benefits.    8    10.12.   
Protection of the Plan Administrator.    9    10.13.    No Third Party
Beneficiaries.    9    10.14.    Governing Law.    9    10.15.    Nonqualified
Deferred Compensation Plan Omnibus Provision.    9

 

ii



--------------------------------------------------------------------------------

PREAMBLE

 

The NASDAQ OMX Group, Inc. (f/k/a The Nasdaq Stock Market, Inc.) (the “Company”)
established The Nasdaq Supplemental Employer Retirement Contribution Plan (the
“Plan”), originally effective as of July 1, 2007.

 

The Plan is hereby renamed The NASDAQ OMX Group, Inc. Supplemental Employer
Retirement Contribution Plan and is amended and restated, effective as of
December 17, 2008, to reflect (i) the provisions of the final regulations issued
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and (ii) the inclusion of the NASDAQ OMX PHLX, Inc. Employee Savings Plan (the
“PHLX Savings Plan”) as a tax-qualified plan within the Company’s corporate
group.

 

The sole purpose of the Plan is to provide for the payment to employees of that
portion of the annual “Employer Retirement Contribution” (as that term is
defined under both The NASDAQ OMX Group, Inc. 401(k) Savings Plan (f/k/a The
Nasdaq Stock Market, Inc. 401(k) Savings Plan)(the “NASDAQ OMX Savings Plan”)
and the PHLX Savings Plan), if any, which cannot be provided to certain
employees under the NASDAQ OMX Savings Plan or the PHLX Savings Plan on account
of the restrictions and limitations imposed under Section 401(a)(17) and/or
Section 415(c) of the Code (or at the discretion of the Company, on account of
the restrictions and limitations imposed under Section 401(a)(4) and/or
Section 410(b) of the Code).

 

The Plan does not provide for the payment to employees of that portion, if any,
of any other types of employee or employer contributions (including, but not
limited to, “Elective Contributions”, “Participant Contributions” or “Matching
Contributions” (as those terms are defined under the NASDAQ OMX Savings Plan and
the PHLX Savings Plan)) which cannot be provided under the NASDAQ OMX Savings
Plan or the PHLX Savings Plan, as the case may be, on account of the foregoing
(or any other) limitations.



--------------------------------------------------------------------------------

1. DEFINITIONS

 

To the extent not otherwise defined in the Preamble, the following terms shall
have the following meanings:

 

1.1. “Account” shall, with respect to any given Participant, have the meaning
provided under Section 2.1.

 

1.2. “Beneficiary” shall, with respect to any given Participant, mean the
person, persons or trust or trusts designated by the Participant, by written
notice to the Plan Administrator, to receive any payment provided for in the
Plan in the event of the death of such Participant prior to the receipt thereof
by such Participant. A Participant may also designate a contingent Beneficiary
to receive benefits under the Plan in the event that the primary Beneficiary
does not survive the Participant. In the case of a married Participant,
(i) there is no requirement that such person’s spouse must be such Participant’s
Beneficiary and (ii) the consent of such spouse is not required in order to name
someone other than the spouse as the Beneficiary. There is also no requirement
that a Participant’s Beneficiary must be the same person the Participant has
designated as his or her “Beneficiary” under the NASDAQ OMX Savings Plan or
under the PHLX Savings Plan, as the case may be. If a Participant has made no
such designation under the terms of this Plan, such Participant’s Beneficiary
shall be the same as such person’s “Beneficiary” under the NASDAQ OMX Savings
Plan or the PHLX Savings Plan, as the case may be.

 

1.3. “Effective Date” shall mean July 1, 2007.

 

1.4. “Employee” shall mean an individual who is either (i) an “Employee,” as
defined under the NASDAQ OMX Savings Plan or (ii) an “Employee,” as defined
under the PHLX Savings Plan, as the context shall require.

 

1.5. “Employer Retirement Contribution Shortfall” shall, with respect to any
given Employee who has met the requirements of Section 3.01(a) of the NASDAQ OMX
Savings Plan or 3.01(a) of the PHLX Savings Plan, as the case may be, for a Plan
Year for which Employer Retirement Contributions are made under such respective
savings plan, mean the sum of the following (a) plus (b):

 

(a) the excess, if any, of:

 

(i) the amount of the Employer Retirement Contribution which would have been
made on behalf of such Employee under the NASDAQ OMX Savings Plan or the PHLX
Savings Plan, as the case may be, for such Plan Year had Compensation for such
Plan Year not been subject to the limitations of Section 401(a)(17) of the Code
and had the Employer Retirement Contribution which could otherwise have been
made to such respective savings plan on behalf of such person not been subject
to the limitations of Section 415(c) of the Code (and in all events determined
without regard to any limitations which might otherwise be imposed pursuant to
the “nondiscrimination” and “coverage” provisions of Sections 401(a)(4) and
410(b), respectively, of the Code), over



--------------------------------------------------------------------------------

(ii) the amount of the Employer Retirement Contribution actually made on behalf
of such Employee under the NASDAQ OMX Savings Plan or the PHLX Savings Plan, as
the case may be, determined after the application of the limitations of Sections
401(a)(17) and 415(c) of the Code, pursuant to the terms of the NASDAQ OMX
Savings Plan or the PHLX Savings Plan, as the case may be (and before the
application of the provisions of Section 4.05(f) of the NASDAQ OMX Savings Plan
or Section 4.05(e) of the PHLX Savings Plan, as the case may be), and

 

(b) to the extent that the amount of the Employer Retirement Contribution which
would have been made on behalf of such Employee under (i) the NASDAQ OMX Savings
Plan for such Plan Year is reduced pursuant to the provisions of Section 4.05(f)
of the NASDAQ OMX Saving Plan or (ii) the PHLX Savings Plan for such Plan Year
is reduced pursuant to the provisions of Section 4.05(e) of the PHLX Savings
Plan, as the case may be, such amount, if any, not in excess of such reduction,
as is determined in the sole and absolute discretion of the Company.

 

The Company shall have the right to determine that an Employer Retirement
Contribution Shortfall exists with respect to any given Employee pursuant to the
foregoing clause (b) for any given Plan Year, regardless of whether an Employer
Retirement Contribution Shortfall otherwise exists with respect to such person
for such Plan Year pursuant to the foregoing clause (a) for such Plan Year.

 

1.6. “Participant” shall mean each Employee for whom an Account is then
maintained.

 

1.7. “Plan” shall mean The NASDAQ OMX Group, Inc. Supplemental Employer
Retirement Contribution Plan, as set forth herein and as amended from time to
time.

 

1.8. “Plan Administrator” shall mean the person or persons who shall, from time
to time, be serving as the members of the Committee.

 

1.9. “Separation from Service” shall mean, with respect to any given
Participant, such person’s termination of employment where it is reasonably
anticipated that no further services would be performed after that date or that
the level of bona fide services the Participant would perform after that date
(whether as an employee or independent contractor) would permanently decrease to
no more than 20 percent of the average level of bona fide services performed
over the immediately preceding thirty-six (36)-month period (or if less, the
period of the Participant’s employment).

 

All capitalized terms which are not otherwise defined in the Plan shall have the
meaning provided under the NASDAQ OMX Savings Plan.

 

2. PLAN PARTICIPATION; CREDITS TO PARTICIPANT ACCOUNTS; NATURE OF ACCOUNTS

 

2.1. Establishment of Accounts; Credits to Accounts. With respect to any given
Employee, an Account shall first be established under the Plan for the first
Plan Year for which such person has an Employer Retirement Contribution
Shortfall, at which time such person shall become a Participant. Such Account
shall, as provided in Section 2.2 be only a notational

 

2



--------------------------------------------------------------------------------

account. The amount to be credited to any Employee’s Account for any given Plan
Year shall be the amount if any, of such person’s Employer Retirement
Contribution Shortfall for such Plan Year. An Employee’s Employer Retirement
Contribution Shortfall with respect to any given Plan Year shall, regardless of
when the amount of such award is in fact determined, be deemed credited to such
person’s Account as of the date that the Employer Retirement Contributions for
such Plan Year are paid to the trustee under the NASDAQ OMX Savings Plan or the
PHLX Savings Plan, as the case may be.

 

2.2. Nature of Accounts; Claim to Assets. Notwithstanding any of the foregoing
provisions of this Article II, or any other provision of the Plan to the
contrary, no Participant (nor any Beneficiary of a Participant) shall at any
time be considered the owner of (or otherwise have any legal interest in) the
Account established and maintained with respect to such Participant. Rather,
such Account is a notational account only, maintained solely to establish the
amount otherwise payable by the Company to such Participant (or such
Participant’s Beneficiary) under the Plan. All benefits otherwise payable to any
Participant, or Beneficiary, shall be payable solely from the general assets of
the Company, and to that extent, each Participant and Beneficiary shall be a
general creditor of the Company. In connection therewith,

 

(a) any investments, which are, or may be, made by the Company so as to provide
a source for the future payment of benefits under the Plan, and

 

(b) all income attributable to such investments, if any, shall remain at all
times solely the property and rights of the Company (without being restricted to
the provision of benefits under the Plan), subject only to the claims of the
Company’s general creditors.

 

3. ADJUSTMENT TO ACCOUNTS

 

3.1. Earnings Adjustments. The Account established for any given Participant
shall be increased so as to reflect a “deemed” interest adjustment, based upon a
“deemed” interest rate equal to the interest rate on 10 year U.S. Treasury
securities on the Effective Date, plus 100 basis points; provided, however, that
such an adjustment with respect to the Employer Retirement Contribution
Shortfall for any given Plan Year shall in no event be made with respect to any
periods prior to the date as of which such Participant’s Employer Retirement
Contribution Shortfall with respect to such Plan Year was deemed credited to
such Participant’s account pursuant to Section 2.1. The Plan Administrator shall
have the right, but not the obligation, in its sole and absolute discretion, to,
from time to time change prospectively such “deemed” interest rate. Unless and
until so changed, the “deemed” interest rate shall remain as set forth in this
Section 3.1.

 

3.2. Account Statements. Each Participant shall, at least annually, receive a
statement showing such person’s Account balance. The amounts shown on each such
statement (including, for the avoidance of doubt, all earnings adjustments
reflected therein) shall be final and conclusive for all purposes of the Plan.

 

4. VESTING

 

4.1. Full Vesting. Each Participant shall at all times be 100% vested in the
Account established for such person under the Plan.

 

3



--------------------------------------------------------------------------------

5. IN-SERVICE DISTRIBUTIONS AND LOANS

 

5.1. No Distributions or Loans. Prior to Separation from Service, no Participant
shall be permitted to receive any distribution with respect to such person’s
Account. No Participant shall, at any time, be permitted to receive a loan with
respect to such person’s Account.

 

6. BENEFITS

 

6.1. Form, Timing and Amount of Benefits. As soon as practicable following a
Participant’s Separation from Service, but in no event later than the last day
of the second month following such Separation from Service, there shall be paid
to such Participant (or, in the case of such Participant’s death, to such
Participant’s Beneficiary) in a single lump sum, an amount equal to the amount
then credited to such Participant’s Account (determined after applying the
provisions of Sections 2.1 and 3.1) as of the date as of which such distribution
is processed. Notwithstanding the foregoing, if, when a Participant’s Separation
from Service occurs, the Participant is a “specified employee,” as defined under
Section 409A(a)(2)(B) of the Code, no payments may be made hereunder before the
date which is six months after such Participant’s Separation from Service or if
earlier, such person’s date of death. The lump sum payment which would have
otherwise been required to be paid following such Separation from Service shall
be paid as soon as administratively practicable after the date which is six
months after the Participant’s Separation from Service (or if earlier, as soon
as administratively practicable after the Participant’s death).

 

6.2. Withholding of Taxes. The Company may deduct or withhold from any payments
to be made under the Plan any Federal, state, local income or employment taxes
as required under applicable laws to be withheld (including under Section 409A
of the Code), or may instead require the Participant or Beneficiary, as the case
may be, to pay any such amount, or the balance of any such amount.

 

7. NON-ASSIGNABILITY CLAUSE

 

7.1. General Provision. Except as may be otherwise provided in Section 7.2, and
except as otherwise permitted by applicable law, neither the Participant nor any
other person shall have any right to commute, sell, assign, pledge, transfer or
otherwise convey or encumber the right to receive any payments hereunder, which
payments and rights thereto are expressly declared to be unassignable and
non-transferable, nor shall any unpaid benefits be subject to attachment,
garnishment or execution for the payment of any debts, judgments, alimony or
separate maintenance owed by the Participant or any other person or be
transferable by operation of law in the event of bankruptcy or insolvency of the
Participant or any other person.

 

7.2. Exception for Certain Court Orders. Notwithstanding the foregoing
Section 7.1, payment shall be made in accordance with the provisions of any
judgment, decree, or order which:

 

(a) creates for, or assigns to, a spouse, former spouse, child or other
dependent of a Participant the right to receive all or a portion of the
Participant’s benefits under the Plan for the purpose of providing child
support, alimony payments or marital property rights to that spouse, child or
dependent,

 

4



--------------------------------------------------------------------------------

(b) is made pursuant to a State domestic relations law,

 

(c) does not require the Plan to provide any type of benefit, or any option, not
otherwise provided under the Plan, and

 

(d) meets the requirements, as established by the Plan Administrator, for a
“qualified domestic relations order.”

 

All determinations as to whether a judgment, decree or order is a “qualified
domestic relations order” shall be made solely by the Plan Administrator. Any
payment pursuant to this Section 7.2 shall be reduced by all amounts which the
Company maybe required to withhold under applicable Federal, state or local law.

 

8. ADMINISTRATION

 

8.1. Plan Administrator. The Plan shall be administered by the Plan
Administrator. All aspects of Plan administration shall be the responsibility of
the Plan Administrator.

 

8.2. Administration Procedures. The Plan Administrator shall have discretionary
authority based on a reasonable interpretation of the Plan to determine the
eligibility for benefits and the amount of benefits payable under the Plan, and
shall have discretionary authority to construe all terms of the Plan, including
uncertain terms, to determine questions of fact and law arising under the Plan
and to make such rules as may be necessary for the administration of the Plan.
Any determination by the Plan Administrator (including, but not limited to, any
determination made pursuant to Section 7.2 or Section 8.3) shall be given
deference in the event it is subject to judicial review, and shall be overturned
only if it is arbitrary and capricious or an abuse of discretion, and shall, in
all events, be final, conclusive and binding, to the maximum extent permitted by
law, on all Employees, Participants, Beneficiaries and all other persons who may
claim entitlement to benefits under the Plan.

 

8.3. Claim Procedures.

 

(a) The Plan Administrator shall establish procedures for filing claims for
benefits and for the appeal and review of claims for benefits which have been
denied.

 

(b) If a Participant or Beneficiary (or any other person claiming an entitlement
to benefits under the Plan (hereinafter referred to as “Claimant”) is denied any
benefits under the Plan, either partially or in total, no later than 90 days
after the receipt of such person’s claim by the Plan Administrator (or within
180 days, if special circumstances require an extension of time for processing
the claim and if written notice of such extension and circumstances is given to
such person within the initial 90-day period), the Plan Administrator shall
advise the Claimant in writing of the method of computation of such person’s
benefit and the specific reason for the denial. The Plan Administrator shall
also furnish the Claimant at that time with:

 

(i) a specific reference to pertinent Plan provisions, if any,

 

5



--------------------------------------------------------------------------------

(ii) a description of any additional material or information needed for the
Claimant to perfect such person’s claim and the reason why such additional
material or information is necessary, and

 

(iii) an explanation of the Plan’s claim review procedure.

 

(c) Within 90 days of receipt of the information stated in subsection (b) above,
the Claimant shall, if such person desires further review, file a written
request for reconsideration with the Plan Administrator.

 

(d) So long as the Claimant’s request for review is pending (including the 90
day period in subsection (c) above), the Claimant or such person’s duly
authorized representative may review pertinent Plan documents and may submit
issues and comments in writing to the Plan Administrator.

 

(e) A final and binding decision shall be made by the Plan Administrator within
60 days of the filing by the Claimant of such person’s request for
reconsideration; provided, however, that if the Plan Administrator, in its
discretion, feels that a hearing with the Claimant (or such person’s
representative) present is necessary or desirable, this period shall be extended
an additional 60 days, but only so long as written notice of such extension and
the reason therefore is given to such person within the initial 60-day period.

 

(f) The Plan Administrator’s decision on reconsideration shall be conveyed to
the Claimant in writing and shall include specific reasons for the decision,
written in a manner calculated to be understood by the Claimant, with specific
references to the pertinent Plan provisions on which the decision is based.

 

8.4. Plan Expenses. All expenses related to the operation of the Plan shall be
paid by the Company.

 

9. AMENDMENT OR TERMINATION OF PLAN

 

9.1. Right to Amend. The provisions of the Plan may be amended at any time and
from time to time by the Company (including, but not limited to, such amendments
as the Company determines to be necessary or appropriate to further evidence
required compliance with the requirements of Section 409A of the Code);
provided, however, that no amendment shall affect the rights of a Participant or
a Beneficiary to the receipt of benefits with respect to any amounts credited to
such person’s Account before the time of the amendment.

 

9.2. Right to Terminate. The Company may, in its sole discretion, and for any
reason (or no reason whatsoever), terminate the Plan at any time, but only to
the extent permitted under Section 409A of the Code; provided, however, that no
termination shall (except as otherwise provided under Section 9.4, regarding
acceleration of payment of benefits on Plan termination) affect the rights of a
Participant or a Beneficiary to the receipt of benefits with respect to any
amounts credited to such person’s Account before the time of the termination.

 

6



--------------------------------------------------------------------------------

9.3. Status of the Plan Under ERISA Automatic Termination. The Plan is:

 

(a) in part an “excess benefit plan,” within the meaning of Section 3(36) of
ERISA, to the extent that the Plan provides benefits to any Participant in
excess of the Employer Retirement Contribution which can be provided to such
Participant (or such person’s Beneficiary) under the NASDAQ OMX Savings Plan or
the PHLX Savings Plan, as the case may be, on account of the limitations of
Section 415(c) of the Code; and

 

(b) in part a plan which provides benefits for “management or highly
compensated” employees within the meaning of Sections 201, 301 and 401 of ERISA,
and therefore to be exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA, to the extent that the Plan provides benefits to any Participant (or to
such person’s Beneficiary) in excess of the Employer Retirement Contribution
which can be provided to such Participant under the NASDAQ OMX Savings Plan or
the PHLX Savings Plan, as the case may be, on account of the limitations of
Section 401(a)(17) of the Code (or to the extent that the Plan provides benefits
to any Participant (or to such person’s Beneficiary) to make up for all, or any
portion, of the reduction in the amount of the Employer Retirement Contribution
which is provided to such Participant under (i) the NASDAQ OMX Savings Plan on
account of the provisions of Section 4.05(f) thereof or (ii) the PHLX Savings
Plan on account of the provisions of Section 4.05(e) thereof, as the case may
be), and, to the maximum extent permitted by law, and notwithstanding the
incorporation of such two features in this single document, shall be treated as
two separate and legally distinct plans. Accordingly, the portion of the Plan
described in the foregoing clause (b) shall terminate, and no further benefit
shall accrue hereunder with respect to such portion of the Plan, in the event it
is determined by a court of competent jurisdiction or by an opinion of counsel
to the Company that such portion of the Plan constitutes an employee pension
benefit plan within the meaning of Section 3(2) of ERISA, which is not so exempt
from the provisions of Parts 2, 3 and 4 of Title I of ERISA, but only to the
extent such termination is permissible under Section 409A of the Code.

 

9.4. Effect of Termination. Notwithstanding any other provision herein to the
contrary, other than prohibitions on impermissible distributions under
Section 409A of the Code, upon termination of the Plan (or the portion of the
Plan, as the case may be), pursuant to either Section 9.2 or Section 9.3, the
Account balances of each Participant will automatically be distributed in a
single lump sum as soon as administratively practicable after such distribution
would be permitted under Section 409A of the Code.

 

10. MISCELLANEOUS

 

10.1. No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, or account, nor the payment
of any benefits, shall be construed as giving any Participant or Employee, or
any person whomsoever, the right to be retained in the service of the Company
(or in the service of any other entity in the corporate controlled group of
which the Company is a member) and all Participants and other Employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted.

 

7



--------------------------------------------------------------------------------

10.2. No Impact on Terms and Conditions of Employment. Neither the establishment
of the Plan, nor any modification thereof, shall in any way vary, or in any way
have any impact on, the otherwise existing terms and conditions (including, but
not limited to, such terms and conditions as may be set out in any employment
contract) of any Participant’s or Employee’s employment with the Company (or
with any other entity in the corporate controlled group of which the Company is
a member).

 

10.3. Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.

 

10.4. Relationship to Other Benefits. No benefits paid under the Plan to any
Participant (or to any Participant’s Beneficiary) shall be taken into account in
determining any benefits to which any Participant (or such Participant’s
Beneficiary or any other person) may be entitled under any pension, retirement,
savings, group insurance or any other benefit plan or program sponsored or
maintained by the Company (or sponsored or maintained by any other entity within
the corporate controlled group of which the Company is a member).

 

10.5. Heirs, Assigns and Personal Representatives. The Plan shall be binding
upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant and Beneficiary, present and future.

 

10.6. Headings and Captions. The headings and captions herein are provided for
reference and convenience only, and shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

 

10.7. Gender and Number. Except where otherwise clearly indicated by context,
the masculine and the neuter shall include the feminine and the neuter, the
singular shall include the plural, and vice-versa.

 

10.8. Payments to Minors, etc. Any benefit payable to or for the benefit of a
minor, an incompetent or other person incapable of receipting therefore shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company with respect thereto.

 

10.9. Method of Payment of Benefits. All benefits under the Plan shall be paid
in cash, check or money order only.

 

10.10. Limitation on Benefits. Benefits shall, on account of the establishment
and continued maintenance of the Plan, be payable to any Participant,
Beneficiary or any other person only in such amounts, and at such times, as is
determined pursuant to the provisions of the Plan.

 

10.11. Payment of Benefits. All benefits due in accordance with the terms of the
Plan to (or on account of) any Participant, shall except as provided in the
following sentence, be paid solely from the general assets of the Company.
Notwithstanding the foregoing sentence, to the extent that a Participant’s
employer, at the time an Employer Retirement Contribution Shortfall with respect
to such Participant arose was an entity outside of the corporate controlled
group of

 

8



--------------------------------------------------------------------------------

which the Sponsor is a member, the portion of the benefit under the Plan which
is attributable to such Employer Retirement Contribution Shortfall shall be paid
solely from the general assets of such other employer.

 

10.12. Protection of the Plan Administrator. To the maximum extent permitted by
law, the person or persons from time to time serving as the Plan Administrator
shall have no personal liability for any actions taken, or failed to be taken,
in connection with the administration or operation of the Plan. The person or
persons from time to time serving as the Plan Administrator shall be indemnified
by the Company against any and all claims, losses, damages, expenses and
liabilities arising from any good faith action or failure to act under, or in
connection with, the Plan, to the maximum extent permitted by law.

 

10.13. No Third Party Beneficiaries. No person, (other than (i) a Participant,
(ii) a Beneficiary or (iii) any person entitled to the payment of any benefits
in accordance with the provisions of Section 7.2) shall have any rights or
interest whatsoever in, or in connection with, the Plan.

 

10.14. Governing Law. This Plan shall, to the extent not preempted by ERISA or
other Federal law, be construed according to the internal laws of the state of
New York.

 

10.15. Nonqualified Deferred Compensation Plan Omnibus Provision. It is intended
that all benefits provided pursuant to this Plan shall be provided and paid in a
manner, and at such time and in such form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. Notwithstanding the foregoing,
neither the Company, any other entity within the same corporate group of which
the Company is a member, the Plan Administrator nor any of their officers,
employees or directors shall be liable to any Employee, Participant, or
Beneficiary for any failure of the Plan to comply with Section 409A of the Code.

 

9